     Case 20-20425-GLT       Doc 109
                                   Filed 03/16/20 Entered 03/16/20 15:11:19 Desc Main
                                  Document      Page 1 of 2             FILED
                                                                        3/16/20 1:19 pm
                                                                        CLERK
                        IN THE UNITED STATES BANKRUPTCY COURT           U.S. BANKRUPTCY
                       FOR THE WESTERN DISTRICT OF PENNSYLVANIA COURT - :'3$


In re:                                           :
                                                 :   Case No. 20-20425-GLT
VIDEOMINING CORPORATION,                         :
          Debtor.                                :
                                                 :
                                                 :
VIDEOMINING CORPORATION,                         :
                                                 :   Related Dkt. No. 60
               Movant,                           :
                                                 :
v.                                               :
                                                 :
NO RESPONDENTS                                   :

               Respondent.                       :
                                                 :

                                                ORDER

               Public health authorities have advised public and private agencies to

promptly take necessary and appropriate precautions to reduce exposure to novel coronavirus (COVID-

19) and slow the spread of the disease. To this end, the United States Bankruptcy Court for the Western

District of Pennsylvania has undertaken proactive measures as set forth in its Standing Order Re:

Telephonic Appearance at Hearings Mandatory, found at Misc. Proc. #20-204. These measures require

counsel and parties-in-interest to utilize technologies providing for remote participation in proceedings

before the Court, and thus enabling “social distancing” to avoid and minimize the spread of COVID-19.

         Consistent with these proactive measures, it is hereby ORDERED, ADJUDGED and

DECREED that:

         (1) The hearing currently scheduled in this matter for March 19, 2020 shall now be conducted

            as a telephonic hearing.
  Case 20-20425-GLT              Doc 109    Filed 03/16/20 Entered 03/16/20 15:11:19           Desc Main
                                           Document      Page 2 of 2


         (2) All counsel and parties-in-interest who intend to participate in the hearing must register with

              CourtCall at (866) 582-6878 (and arrange for payment of the regular charge) no later than

              twenty-four (24) hours prior to the scheduled hearing. During this temporary period, parties

              need not seek leave of the Court to participate telephonically, but instead, can contact

              CourtCall directly.    All telephonic participants shall comply with Judge Taddonio’s

              telephonic procedures (as recently modified) located on the Court’s webpage at:

              www.pawb.uscourts.gov/sites/default/files/pdfs/glt-proc-tele.pdf




Dated: March 16, 2020
                                                   GREGORY
                                                    REGORY L.
                                                            L. TADDONIO
                                                                      O
                                                   UNITED                   JUDGE
                                                    NITED STATES BANKRUPTCY JUDG

Case administrator to mail to:
Debtor
